HARALSON, J.
The defendants were jointly indicted and convicted for tbe murder of an infant child. On the 21st of February, 1903, they were duly arraigned, charged upon the indictment and pleaded not guilty thereto. The 9th of April, following, was set for tbe trial of the cause. A jury of 100, including tbe regular jurors summoned for the week in which tbe cause was set for trial, was ordered, and the names of tbe special jurors allowed were duly drawn from tbe jury box, and a list of them and those summoned for tbe week was ordered to be served on each of tbe defendants, together with a copy of tbe indictment, which order appears to have been duly executed. Before arraignment and plea, — tbe defendants not being represented by counsel, — tbe court appointed a member of tbe bar to represent them, upon whose advice and instructions, defendant plead 71 not guilty. Sometime before tbe day set for trial, counsel, as is made to appear, was-employed by defendants, but be did not ask for a severance at that time, nor until *16the clay of the trial, and after the State had announced ready. The motion for severance thus made, was not improperly overruled. — Givens v. The State, 109 Ala. 39; Hudson v. The State, 137 Ala. 60.
There was proof tending to show, and from which the jury might have inferred and found, that the child found in the well, v as the child of defendant, Mamie Austin, and, also, that each of the defendants participated in its destruction.
The charges requested by defendants, numbered 5, 6, and 7, were properly refused.
No error appearing, the judgment of the lower court is affirmed. .